DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–3, 8–10 and 12–15 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Lange et al., US 2006/0019571 A1 in view of Yang et al., US 2007/0060005 A1 in view of Daniel et al., US 5,928,973 in further view of Laker et al., US 2006/0135012 A1.
Regarding claim 1, Lange discloses an absorbent sheet (such as a towel or towelette), which reads on the claimed “fiber web.”  See Lange [0001].  The absorbent sheet comprises a plurality of lyocell fibers and synthetic fibers.  Id. at [0025].  The synthetic fibers read on the “non-fibrillated synthetic fibers.”  The absorbent sheet comprises 10 to 80% of the synthetic fibers, which overlaps with the claimed range of 30 to 95 weight %, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).  Id. at [0025].  The synthetic fibers include PE/PET bicomponent fibers having a core-sheath configuration.  See Lange [0051].  The bicomponent fibers read on the claimed “bicomponent fibers.”  While Lange is silent as to the melting temperature of the sheath, Yang discloses bicomponent fibers with a PE sheath and a PET core, where the PE sheath has a melting temperature around 116°C.  See Yang [0031].  It would have been obvious for the PE in the bicomponent fibers in Lange to have a melting temperature around 116°C, because this is conventional for PE in PE/PET bicomponent fibers.  The prior art value of 116°C is within the claimed range of 50 to 200°C.  
The plurality of lyocell fibers comprise 10 to 40 wt.% of the absorbent sheet, which is within the claimed range of 5 to 60 weight %.  See Lange [0025].  
Lange differs from claim 1, because it fails to disclose that the lyocell fibers are fibrillated.  But Daniel discloses that fibrillating lyocell increases the rate of absorbency.  See Daniel, col. 4, ll. 10–13.  Therefore, it would have been obvious for the lyocell fibers in the absorbent sheet of Lange to be fibrillated to increase the rate of absorbency.
Lange also differs from claim 1 because it fails to disclose the dust holding capacity of the absorbent sheet.  But it would have been obvious to use routine experimentation to determine the optimal dust holding capacity of the absorbent sheet.  The absorbent sheet is a personal care product that can be used as a towel.  See Lange [0001].  A person of ordinary skill in the art would have been motivated to select the desired dirt holding of the towel, to enable it to have a desired cleaning capability.  A person of ordinary skill in the art would have had a reasonable expectation of success in the towel having a dust holding capacity of greater than 40 g/m2, because Laker discloses a wiper cloth having a dirt holding capacity of 100 g/m2.  See Laker [0027].
Lange further differs from claim 1 because it fails to disclose the weight percentage of the bicomponent fibers within the absorbent product.  Therefore, the reference fails to provide enough information to teach the bicomponent fibers comprising between 1 and 20 weight % of the article.
But the article comprises between 10 to 80 wt.% synthetic fibers.  See Lange [0025].  And the synthetic fibers comprise a mixture of different types of synthetic fibers, including the bicomponent fibers and other fiber types such as nylons, polyesters, PET, etc.  Id. at [0051].  Therefore, it would have been obvious for the bicomponent fibers to account for between 1 and 20 wt.% of the fiber web, depending on the amount of other synthetic fibers within the absorbent article.
Regarding claim 2, Lange teaches that the absorbent sheet comprises 0 wt.% glass fibers, because glass is not mentioned in the reference.  This value is within the claimed range of 0 to 5%.
Regarding claim 3, Lange teaches that the absorbent sheet is free of glass fibers, because glass is not mentioned in the reference.
Regarding claim 8, the lyocell fibers in Lange read on the “plurality of fibrillated fibers” as explained in the rejection of claim 1 above.  See Lange [0025].
Regarding claim 9, Lange teaches that the absorbent sheet can comprise a binder resin.  See Lange [0065].
Regarding claim 10, Lange teaches that the absorbent sheet has an elongation in the range of 20 to 160%, which is within the claimed range of 0.2%.  See Lange [0034].
Regarding claim 12, Lange teaches that the absorbent sheet has a tensile strength ranging from 5 to 1,000 N/5 cm n the machine direction and cross direction.  See Lange [0023].  This is within the claimed range of a cross-machine direction tensile of greater than 2 N/15 mm and a machine direction tensile strength of greater than 3 N/15 mm.
Regarding claim 13, note that this claim requires that the fiber web of claim 1 has a beta efficiency ratio of greater than or equal to 200 for particles having an average diameter of greater than 10 microns.  This means that the fiber web has an efficiency of 99.5% for particles with a size of 10 microns or greater.  See Spec. p. 30, ll. 19–25.
The absorbent sheet of Lange is presumed to exhibit this property, because it has the same structure as the fiber web described in claim 1.  See MPEP 2112.01(I).
Also, the absorbent sheet in Lange can be used as a towlette or a wipe.  This material will have some permeability because it is a non-woven fibrous structure.  But it’s purpose is to absorb most things that it comes into contact with.  Therefore, a person of ordinary skill in the art would have expected it to capture 99.5% of relatively large particles, such as those greater than 10 microns in size.
Regarding claim 14, Lange teaches that the absorbent sheet can be provided in a multi-layered configuration comprising two or more of the non-woven absorbent sheets.  See Lange [0061].  The multi-layered configuration reads on the “filter media” of claim 14.  It will have at least some ability to act as a filter, because the non-woven structure would be able to capture contaminants, such as particulate matter.  The absorbent sheets can be manufactured using a meltblowing technique.  Id. at [0062].  Therefore, one of the absorbent sheet layers reads on the “fiber web of claim 1” while another one of the absorbent sheets, made using the meltblowing technique, reads on the “meltblown layer disposed adjacent to the fiber web.”
Regarding claim 15, the absorbent sheet of Lange reads on a filter element comprising the fiber web of claim 1.  The absorbent sheet is capable of operating as a filter element because it is made of a nonwoven fibrous structure, and therefore contaminants such as particulate matter is able to be captured by the fibers.  See Lange [0062].
Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Lange et al., US 2006/0019571 A1 in view of Yang et al., US 2007/006005 A1 in view of Daniel et al., US 5,928,973 in further view of Laker et al., US 2006/015012 A1 in further view of Moen et al., US 2011/0124769 A1.
Regarding claims 6 and 7, Lange, as modified, teaches the limitations of claim 1, as explained above.
Lange differs from claims 6 and 7 because it is silent as to the level of fibrillation of the lyocell fibers in the absorbent personal care product.
But it would have been obvious to use routine experimentation to determine the optimal level of fibrillation, because Moen teaches that the level of fibrillation is a result effective variable as it impacts the bulk and compressive properties of the fibers within a personal care product.  See Moen [0029].  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed ranges of a Canadian Standard Freeness level of fibrillation of 50 to 850 mL or 150 to 600 mL, because Moen teaches a personal care wiping product, with cellulose fibers having a Canadian Standard Freeness of at least 200.  Id.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Lange et al., US 2006/0019571 A1 in view of Yang et al., US 2007/006005 A1 in view of Daniel et al., US 5,928,973 in further view of Laker et al., US 2006/015012 A1 in further view of Suskind et al., US 4,808,467.
Regarding claim 11, Lange, as modified, teaches the limitations of claim 1, as explained above.
Lange differs from claim 11, because it fails to disclose the burst strength of the absorbent personal care product.  
But it would have been obvious to use routine experimentation to determine the optimal strength of the product, because it is used for applications such as a towelette or wipe, which requires enough strength to not break apart.  See Lange [0001].  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed range of a burst strength of greater than 5 kPa, because Suskind discloses a fabric that can be used as a wipe, which has a Mullen burst strength of 26 psi, which coverts to around 179 kPa.  See Suskind table IV, col. 8, ll. 20–35.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Lange et al., US 2006/0019571 A1 in view of Yang et al., US 2007/006005 A1 in view of Daniel et al., US 5,928,973 in further view of Chen et al., US 2004/0099388 A1.
Regarding claim 21, Lange as modified teaches the limitations of claim 1, as explained above.
Lange differs from claim 21 because it fails to disclose the permeability of the absorbent sheet.
But Chen discloses an absorbent web that can be used as a towel or wiper, with a permeability of greater than about 10 cfm.
As noted, the absorbent sheet in Lange is a nonwoven fabric that can be used as a wipe or towel.  See Lange [0001], [0061].  Therefore, it would have been obvious for the absorbent sheet to have a permeability greater than about 10 cfm, because this is common for similar materials.  The prior art value of 10 cfm is within the claimed range of 1 to 500 cfm/sf.
Response to Arguments
Applicant’s arguments with respect to claims 1–3, 6–15 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776